DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: first output 107 and second output 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An Improved Direct Digital Converter for Bridge-Connected Resistive Sensors”, Nagarajan et al. (referred hereafter Nagarajan et al.).
Referring to claim 1, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), comprising:
a sensor, including a first input, a second input, a first output and a second output (e.g., four resistive sensor elements R1, R2, R3, R4 connected in a bridge form – Figure 1; page 3679, 2nd col., 2nd para.);
a first switch, connected between a first power source and the first input (e.g., at switch S3 – Figure 1);
a second switch, connected between the first power source and the second input (e.g., at switch S3 – Figure 1);
a third switch, connected between a second power source and the first input (e.g., at switch S1 – Figure 1);
a fourth switch, connected between the second power source and the second input (e.g., at switch S1 – Figure 1); and
an amplifier, having a positive amplifier input and a negative amplifier input (e.g., OA2/OA3 – Figure 1), separately connected to the first output and the second output (e.g., output at point c and point d – Figure 1), wherein the voltage of an amplifier output (e.g., V01/V02 – Figure 1) is generated according to the voltage difference between the positive amplifier input and the negative amplifier input (e.g., V1/V2 – Figure 1) and multiplied by a gain (e.g., gain G – Equation 4) (pages 3679-3681, II. Direct Digital Converter section; Figures 1-3). 
Figure 1), wherein a control method for the switches comprising:
a first operation mode, conducting the first switch and the fourth switch, turning off the second switch and the third switch, thereby connecting the first power source to the first input and connecting the second power source to the second input (page 3679, 2nd col., 2nd para.; Equation 1); and
a second operation mode, conducting the second switch and the third switch, turning off the first switch and the fourth switch, thereby connecting the first power source to the second input and connecting the second power source to the first input; subtracting the voltages generated at the amplifier output during the first operation mode and the second operation mode to eliminate offset of the amplifier (page 3679, 2nd col., 2nd para.; Equation 1). 
Referring to claim 3, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising an analog-to-digital converter, for converting the voltage of the amplifier output into a digital data (Figure 1); and a calculation circuit, for calculating the digital data generated in the first operation mode and the second operation mode, for generating an output data by subtracting the voltages of the amplifier output generated in the first operation mode and the second operation mode and then divide the difference by 2, or for generating an output data according to the voltage of the amplifier output generated in the first operation mode (pages 3679-3681, II. Direct Digital Converter section; Equations 1-3). 
As to claim 4, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the sensor is a bridge sensor which includes four resistors, a first resistor is connected between the first input and the first output, a second resistor is connected between the second input and the first output, a third resistor is connected between the first input and the second output, a fourth resistor is connected between the second input and the second output (pages 3679-3681, II. Direct Digital Converter section; Figure 1). 
Referring to claim 5, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein a control method for the switches comprising:
page 3679, 2nd col., 2nd para.; Equation 1); and
a second operation mode, conducting the second switch and the third switch, turning off the first switch and the fourth switch, thereby connecting the first power source to the second input and connecting the second power source to the first input; adding the voltages generated at the amplifier output during the first operation mode and the second operation mode to calculate offset of the amplifier (page 3679, 2nd col., 2nd para.; Equation 1). 
As to claim 6, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising an analog-to-digital converter, for converting the voltage of the amplifier output into a digital data; and a calculation circuit, for calculating the digital data generated in the first operation mode and the second operation mode, for generating an output data by subtracting the voltages of the amplifier output generated in the first operation mode and the second operation mode and then divide the difference by 2, or for generating an output data according to the voltage of the amplifier output generated in the first operation mode (pages 3679-3681, II. Direct Digital Converter section; Equations 1-3). 
Referring to claim 7, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the output data is hold and not updated while the total voltage of the amplifier output generated in the first operation mode and second operation mode is larger than a noise threshold (e.g., “errors in the output due to offset in opamps and mismatch in the nominal values of the bridge elements” - page 3679, 2nd col., 2nd para.; pages 3679-3681, II. Direct Digital Converter section; Equations 7 & 9; pages 3681-3682, C. Effect Due to Mismatch in the Nominal Resistances of Sensing Elements section; Equation 13). 
As to claim 8, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the sensor is a bridge sensor which includes four resistors (e.g., R1, R2, R3, R4 – Figure 1), a first resistor is connected between the first input and the first output, a second resistor is connected between the second input and the first output, a third resistor is connected between the first input and the second output, a fourth resistor is connected between the second input and the second output (Figure 1). 
Figure 1), wherein the noise threshold is a default value or a value based on the total voltage of the amplifier output generated in the first operation mode and the second operation mode (e.g., V01/V02 – Figure 1; pages 3679-3681, II. Direct Digital Converter section). 
As to claim 10, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein a reminding signal is issued to indicate that the circuit is affected by interference while the total voltage of the amplifier output generated in the first operation mode and second operation mode is larger than a noise threshold (pages 3686-3687, VII. Discussion section; Figures 8-9). 
Referring to claim 11, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising a display unit, for displaying the output data, and indicating that the circuit is affected by interference by flickering the output data on the display unit or showing a reminding signal on the display unit while the total voltage of the amplifier output generated in the first operation mode and second operation mode is larger than a noise threshold (pages 3686-3687, VII. Discussion section; Figures 8-9). 
As to claim 12, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising an analog-to-digital converter, for converting the voltage of the amplifier output into a digital data; and a calculation circuit, for calculating the digital data and generating an output data (Figures 1-3; pages 3679-3681, II. Direct Digital Converter section). 
Referring to claim 13, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the sensor is a bridge sensor which includes four resistors (e.g., R1, R2, R3, R4 – Figure 1), a first resistor is connected between the first input and the first output, a second resistor is connected between the second input and the first output, a third resistor is connected between the first input and the second output, a fourth resistor is connected between the second input and the second output (Figure 1). 
As to claim 14, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), comprising:
e.g., four resistive sensor elements R1, R2, R3, R4 connected in a bridge form – Figure 1; page 3679, 2nd col., 2nd para.), wherein the first input is connected to a first power source and the second input is connected to a second power source (Figure 1);
an amplifier, having a positive amplifier input, a negative amplifier input (e.g., OA2/OA3 – Figure 1), and an amplifier output (Figure 1), the voltage of the amplifier output is generated according to the voltage difference between the positive amplifier input and the negative amplifier input (e.g., V1/V2 – Figure 1) and multiplied by a gain (e.g., gain G – Equation 4) (pages 3679-3681, II. Direct Digital Converter section; Figures 1-3);
a first switch, connected between the first output and the positive amplifier input (e.g., at switch S3 – Figure 1);
a second switch, connected between the first output and the negative amplifier input (e.g., at switch S3 – Figure 1);
a third switch, connected between the second output and the positive amplifier input (e.g., at switch S1 – Figure 1); and
a fourth switch, connected between the second output and the negative amplifier input (e.g., at switch S1 – Figure 1). 
Referring to claim 15, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein a control method for the switches comprising:
a first operation mode, conducting the first switch and the fourth switch, turning off the second switch and the third switch, thereby connecting the first output to the positive amplifier input and connecting the second output to the negative amplifier input (page 3679, 2nd col., 2nd para.; Equation 1); and
a second operation mode, conducting the second switch and the third switch, turning off the first switch and the fourth switch, thereby connecting the first output to the negative amplifier input and connecting the second output to the positive amplifier input; subtracting the voltages page 3679, 2nd col., 2nd para.; Equation 1). 
As to claim 16, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising an analog-to-digital converter, for converting the voltage of the amplifier output into a digital data (Figure 1); and a calculation circuit, for calculating the digital data generated in the first operation mode and the second operation mode, for generating an output data by subtracting the voltages of the amplifier output generated in the first operation mode and the second operation mode and then divide the difference by 2, or for generating an output data according to the voltage of the amplifier output generated in the first operation mode (pages 3679-3681, II. Direct Digital Converter section; Equations 1-3). 
Referring to claim 17, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the sensor is a bridge sensor which includes four resistors, a first resistor is connected between the first input and the first output, a second resistor is connected between the second input and the first output, a third resistor is connected between the first input and the second output, a fourth resistor is connected between the second input and the second output (pages 3679-3681, II. Direct Digital Converter section; Figure 1). 
As to claim 18, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein a control method for the switches comprising:
a first operation mode, conducting the first switch and the fourth switch, turning off the second switch and the third switch, thereby connecting the first output to the positive amplifier input and connecting the second output to the negative amplifier input (page 3679, 2nd col., 2nd para.; Equation 1); and
a second operation mode, conducting the second switch and the third switch, turning off the first switch and the fourth switch, thereby connecting the first output to the negative amplifier input and connecting the second output to the positive amplifier input; adding the voltages generated at the amplifier output during the first operation mode and the second operation mode to calculate offset of the amplifier (page 3679, 2nd col., 2nd para.; Equation 1). 
Figure 1), further comprising an analog-to-digital converter, for converting the voltage of the amplifier output into a digital data; and a calculation circuit, for calculating the digital data generated in the first operation mode and the second operation mode, for generating an output data by subtracting the voltages of the amplifier output generated in the first operation mode and the second operation mode and then divide the difference by 2, or for generating an output data according to the voltage of the amplifier output generated in the first operation mode (pages 3679-3681, II. Direct Digital Converter section; Equations 1-3). 
As to claim 20, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the output data is hold and not updated while the total voltage of the amplifier output generated in the first operation mode and second operation mode is larger than a noise threshold (e.g., “errors in the output due to offset in opamps and mismatch in the nominal values of the bridge elements” - page 3679, 2nd col., 2nd para.; pages 3679-3681, II. Direct Digital Converter section; Equations 7 & 9; pages 3681-3682, C. Effect Due to Mismatch in the Nominal Resistances of Sensing Elements section; Equation 13). 
Referring to claim 21, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the noise threshold is a default value or a value based on the total voltage of the amplifier output generated in the first operation mode and the second operation mode (e.g., V01/V02 – Figure 1; pages 3679-3681, II. Direct Digital Converter section). 
As to claim 22, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein a reminding signal is issued to indicate that the circuit is affected by interference while the total voltage of the amplifier output generated in the first operation mode and second operation mode is larger than a noise threshold (pages 3686-3687, VII. Discussion section; Figures 8-9). 
Referring to claim 23, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising a display unit, for displaying the output data, and indicating that the circuit is affected by interference by flickering the output data on the display unit or showing a reminding signal on the display unit while the total voltage of the amplifier output generated in the first operation mode and second operation mode is larger than a noise threshold (pages 3686-3687, VII. Discussion section; Figures 8-9). 
Figure 1), wherein the sensor is a bridge sensor which includes four resistors (e.g., R1, R2, R3, R4 – Figure 1), a first resistor is connected between the first input and the first output, a second resistor is connected between the second input and the first output, a third resistor is connected between the first input and the second output, a fourth resistor is connected between the second input and the second output (Figure 1). 
Referring to claim 25, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), further comprising an analog-to-digital converter, for converting the voltage of the amplifier output into a digital data; and a calculation circuit, for calculating the digital data and generating an output data (Figures 1-3; pages 3679-3681, II. Direct Digital Converter section). 
As to claim 26, Nagarajan et al. disclose a sensor with compensation circuit (Figure 1), wherein the sensor is a bridge sensor which includes four resistors (e.g., R1, R2, R3, R4 – Figure 1), a first resistor is connected between the first input and the first output, a second resistor is connected between the second input and the first output, a third resistor is connected between the first input and the second output, a fourth resistor is connected between the second input and the second output (Figure 1). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/TOAN M LE/Primary Examiner, Art Unit 2864